Citation Nr: 0310734	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently 
rated 50 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, rated 10 percent disabling.

3.  Entitlement to an increased rating for tinnitus, rated 10 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

5.  Entitlement to and total compensation rating based on 
individual unemployability. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
November 1968 and October 1990 to May 1991.  He also has 
service in the Army National Guard.

This matter comes to Board of Veterans' Appeals (Board) from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

REMAND

There has been a significant change in the law concerning 
well-grounded claims during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).
 
The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

In February 2002 the Board undertook additional development 
of the evidence regarding the issues in appellate status 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The veteran did appear for requested VA 
examinations, and VA outpatient treatment records were 
obtained.  The Board also notified the veteran of VA 
responsibilities under the VCAA in June 2002.  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO has not had the opportunity to review the 
new evidence in conjunction with the veteran's claims 

Regarding the examinations requested by the Board, a review 
of the records shows that the veteran underwent several 
examinations and in each case the examiners did not have the 
opportunity to review the veteran's claims file as requested 
by the Board.  Additionally, during the VA psychiatric 
examination the examiner stated that the availability of the 
veteran's claims file could be of some consequence.  The 
veteran has a right to compliance with the Board's requested 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2003 letter the veteran stated that he had no 
additional evidence to submit and requested that Board make a 
decision as quickly as possible.  He stated that he has a 
claim for service connection for diabetes which could not be 
adjudicated until the Board makes a determination on the 
current issues.  The Board finds that the issue of service 
connection for diabetes is intertwined with the issue of a 
total rating based on individual unemployability and must be 
adjudicated by the RO prior to consideration of the latter 
issue by the Board.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Service connection is in effect for lumbosacral strain with 
arthritis rated as 10 percent disabling under Diagnostic 
Codes 5295 and 5010.  The July 2002 VA orthopedic examination 
revealed a diagnosis of degenerative disc disease of the 
lower lumbar spine.  The examiner indicated that the disc 
disease predated the inservice injury (November 1990) and may 
have been aggravated by the fall.  Te Board finds this report 
raises he issue of service connection for degenerative disc 
disease and this issue is intertwined with the claim for a 
total rating and an increased rating for the low back 
disorder and must be adjudicated by the RO.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board is aware that the veteran is anxious for a final 
Board determination.  However as previously set forth, in 
view of the procedural requirements raised by the Federal 
Circuit, the intertwined issues raised by the veteran and the 
evidence, and the problems with the recent VA examinations, a 
Remand is required.   

Accordingly, case be remanded to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  

2.  The RO should adjudicate the issue of 
service connection for diabetes mellitus, 
and degenerative disc disease of the 
lower lumbar spine on direct and 
secondary bases to include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  .  If the benefits sought is not 
granted the veteran should be notified of 
the denial and of his appellate rights.

3. The RO should send the veteran's 
claims file to the same VA psychiatrist, 
psychologist, ear specialist, and 
orthopedist who examined the veteran on 
in July 2002 for review (if unavailable 
to other VA specialists).  Request the 
examiners to review the veteran's claims 
file and in an addendum report any 
changes in the prior examinations which 
are warranted based on a review of the 
claims folder.  Request the orthopedic 
examiner in the addendum to render an 
opinion as to whether it is likely as not 
that the preservice degenerative disc 
disease of the low back was aggravated by 
the inservice injury with an accompanying 
rational.  

4.  The RO should readjudicate the 
veteran's claims considering all the 
evidence added to the record since the 
last supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

